                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION
RANDY TROTTER                                   §

v.                                              §    CIVIL ACTION NO. 6:18cv545

DIRECTOR, TDCJ-CID                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       The Petitioner Randy Trotter, proceeding pro se, filed this application for the writ of

habeas corpus under 28 U.S.C. §2254 complaining of the legality of prison disciplinary action taken

against him during his confinement in the Texas Department of Criminal Justice, Correctional

Institutions Division. This Court ordered that the matter be referred to the United States
Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       Petitioner challenged a disciplinary case he received for possession of a cell phone. He

stated the punishment imposed against him was denial of parole, 45 days of recreation,

commissary, cell and telephone restrictions, and reduction in his custodial and classification
status. He did not lose any good time.

       After review of the pleadings, the Magistrate Judge issued a Report and Recommendation

(Docket No. 6) that the petition be dismissed. The Magistrate Judge cited Sandin v. Conner, 515

U.S. 472, 484 (1995) in concluding Petitioner did not show the deprivation of a constitutionally

protected liberty interest. Because there was no deprivation of a liberty interest, the Magistrate
Judge found that Petitioner could not obtain federal habeas corpus relief.

       In his objections, Petitioner argues that while he did not lose any good time, his right to

release on mandatory supervision was nonetheless affected because his change in classification
status delayed his mandatory supervision date. Docket No. 12. Hence, Petitioner contends that

the loss of classification status was similar to the loss of good time and implicated a protected

liberty interest.
        The Fifth Circuit has held that the timing of a prisoner’s release to mandatory supervision

is too speculative to afford the prisoner a constitutionally cognizable claim to the right to a particular

time-earning status. Malchi v. Thaler, 211 F.3d 953, 959 (5th Cir. 2000). Thus, a delay in

mandatory supervision eligibility, apart from the loss of good time credits, does not implicate a

protected liberty interest. See Brazzeal v. Dretke, Civil Action No. 4:06-cv-112, 2006 WL
197034 (S.D. Tex., Jan. 20, 2004) (reduction in custodial classification resulting in a delay

to release on mandatory supervision did not implicate a protected liberty interest); accord,

Wiley v. Director, TDCJ-CID, Civil Action No. 9:08-cv-88, 2008 WL 4542884 (E.D. Tex., Oct.

7, 2008) (reduction in good time earning status and the loss of opportunity to earn good time did

not implicate a protected liberty interest). Petitioner has no protected liberty interest in his
classification status. Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999). Because Petitioner

has not shown an infringement of any constitutionally protected liberty interests, his objections are

without merit. Teague v. Quarterman, 482 F.3d 769, 773 (5th Cir. 2007); Richardson v. Joslin,

501 F.3d 415, 419 (5th Cir. 2007).
        The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)

(1) (district judge shall “make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is made.”) Upon such de

novo review, the Court has determined that the Report of the Magistrate Judge is correct and

the Plaintiff’s objections are without merit. It is accordingly

        ORDERED that the Petitioner’s objections (Docket No. 12) are OVERRULED and the

Report of the Magistrate Judge (Docket No. 6) is ADOPTED as the opinion of the District

Court. It is further




                                               Page 2 of 3
     .




         ORDERED that the above-styled application for the writ of habeas corpus is DISMISSED

WITH PREJUDICE. It is further

         ORDERED that the Petitioner Randy Trotter is DENIED a certificate of appealability sua

sponte. Finally, it is
         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

         SIGNED this 19th day of November, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
